Name: Commission Regulation (EEC) No 1847/85 of 2 July 1985 fixing the list of representative producer markets for certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 No L 174/ 12 Official Journal of the European Communities 4. 7. 85 COMMISSION REGULATION (EEC) No 1847/85 of 2 July 1985 fixing the list of representative producer markets for certain fruit and vegetables the clarity which all regulations should exhibit ; whereas the consolidation of these texts should conse ­ quently be undertaken and certain adjustments made to the list of representative markets ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular Article 17 (2) thereof, Whereas, in accordance with Article 16 ( 1 ) of Regula ­ tion (EEC) No 1035/72, for each of the products listed in Annex II to the said Regulation and for each marketing year, a basic price and a buying-in price are fixed ; whereas, in accordance with Article 17 of the same Regulation, the list of representative producer markets for these products must be drawn up ; whereas, for the purposes of compiling this list, only those markets in the Member States in which, for a given product, a large proportion of national produc ­ tion is marketed throughout the marketing year, or during one of the periods in which the marketing year has been subdivided, should be taken into account ; Whereas the list of representative producer markets has been amended many times since it was fixed by Regulation (EEC) No 604/71 (3), as last amended by Regulation (EEC) No 1341 /82 (4) ; whereas, as a result, details of these markets are at present scattered throughout several separate regulations drawn up at different times ; whereas in these circumstances, on account of their dispersion, these texts do not possess HAS ADOPTED THIS REGULATION : Article 1 For each of the products listed in Annex II to Regula ­ tion (EEC) No 1035/72, the markets in Member States given in the lists appearing in the Annexes to this Regulation shall be considered to be representative within the meaning of Article 17 of Regulation (EEC) No 1035/72. Article 2 Regulation (EEC) No 604/71 is hereby repealed. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ No L 70, 24 . 3 . 1971 , p. 9 . 0 OJ No L 150, 29 . 5 . 1982, p. 94. 4. 7. 85 Official Journal of the European Communities No L 174/13 REPRESENTATIVE PRODUCER MARKETS Germany :  Heidelberg  Kitzingen  Maxdorf  Reichenau Greece :  Ierapetra  Pyrgos ANNEX I CAULIFLOWERS Belgium and Luxembourg .  Sint-Katelijne-Waver Denmark :  Odense Germany :  Hamburg  Kitzingen  Maxdorf  Reichenau  Straelen Greece :  Athens  Chalkis  Thessaloniki France : France :  ChÃ ¢teaurenard  Marmande  Perpignan Ireland :  Dublin Italy :  Ascoli Piceno  Messina  Pescara  Salerno Netherlands :  Bleiswijk  Delft-Westerlee  Venlo United Kingdom :  Birmingham  Glasgow  Liverpool  London  Chalon-sur-SaÃ ´ne  Chateaurenard  Saint-Malo  Saint-Omer  Saint-Pol-de-LÃ ©on Ireland :  Dublin Italy :  Ascoli Piceno  Pesaro  Salerno Netherlands :  Delft-Westerlee  Zuid Holland Zuid  West-Friesland Oost United Kingdom :  Belfast  Birmingham  Liverpool  London ANNEX III AUBERGINES Greece :  Skala (Lakonias)  Thessaloniki France :  Chateaurenard Italy :  Catanzaro  Latina  Lecce  Napoli Netherlands :  Bleiswijk  Delft-Westerlee  Westland-Noord ANNEX II TOMATOES Belgium and Luxembourg .  Sint-Katelijne-Waver Denmark :  Odense No L 174/ 14 Official Journal of the European Communities 4. 7 . 85 ANNEX IV PEACHES Greece :  Skydra  VÃ ©rria France :  Montauban  Perpignan  Valence Italy :  Bologna  Ferrara  ForlÃ ¬  Ravenna  Salerno  Verona ANNEX VII PEARS Belgium and Luxembourg .  Sint-Truiden Denmark :  Odense Germany :  Bonn  Ingelheim  Stade Greece :  Verria  Volos France :  Angers  Avignon  Valence Ireland :  Dublin Italy :  Bologna  Bolzano  Ferrara  Ravenna  Trento  Verona Netherlands :  Geldermalsen  Grubbenvorst ANNEX V APRICOTS Greece :  Argos  Korinthos  Moudania France :  ChÃ ¢teaurenard  Perpignan Italy :  ForlÃ ¬  Napoli  Salerno  West-Friesland Oost United Kingdom :  Birmingham  London ANNEX VIII TABLE GRAPES Greece :  Kavala  Heraklion  Tyrnavos France :  Avignon  NÃ ®mes Italy :  Ascoli Piceno  Bari  Chieti ANNEX VI LEMONS Greece :  Egion  Xylokastro Italy :  Catania  Messina  Palermo  Siracusa 4. 7. 85 Official Journal of the European Communities No L 174/ 15 United Kingdom :  Birmingham ,  London ANNEX IX APPLES Belgium, and Luxembourg ,  Sint-Truiden Denmark :  Odense Germany :  Bonn  Hamburg  Heilbronn  Stade  Tettnang Greece :  Naousa  Skydra ANNEX X MANDARINES Greece :  Argos  Chios Italy :  Catania  Palermo  Siracusa  Tripolis  Volos France :  Angers  Montauban  NÃ ®mes Ireland :  Dublin Italy :  Bolzano  Cuneo  Ferrara  Verona Netherlands :  Centrale Veiling Zeeland  Geldermalsen  Utrecht ANNEX XI ORANGES Greece :  Argos  Arta  Sparti Italy :  Catania  Reggio Calabria  Siracusa